Citation Nr: 0938107	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-01 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of back injury.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to 
September 1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in January 2009.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.	In unappealed April 1992 rating decisions, the RO denied 
service connection for upper and lower back injury.

2.	The evidence added to the claims file since that April 
1992 decision raises a reasonable possibility of 
substantiating the claim.

3.	Competent medical evidence shows that the Veteran's 
residuals of back injury are causally related to his 
military service.

4.	Competent medical evidence shows that the Veteran was 
diagnosed with tinnitus during his military service and 
within a year following service.  Competent lay evidence 
shows a continuity of symptomatology for tinnitus 
beginning in service.



CONCLUSION OF LAW

1.	The April 1992 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.	New and material evidence has been submitted and so the 
claim of service connection for residuals of back injury 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.	Residuals of back injury were incurred in the Veteran's 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

4.	Tinnitus was incurred in the Veteran's military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

As the Board is reopening and granting the claim for service 
connection for residuals of back injury, there is no need to 
discuss compliance with VA duties to notify and assist the 
claimant, found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); and Kent v. Nicholson, 20 Vet. App. 1 (2006), 
concerning the attempt to reopen this claim.  Likewise, given 
the favorable disposition of the claim for service connection 
for tinnitus, the Board finds that all notification and 
development actions needed to fairly adjudicate this claim 
have been accomplished.

New and material evidence - Residuals of back injury 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  "New" evidence 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence is newly submitted 
evidence that relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for upper and 
lower back injury was originally denied on the merits by the 
RO in a rating decision dated April 1992 on the basis that it 
was found to be an acute condition without objective medical 
evidence in the January 1992 VA medical examination.  The 
Veteran did not appeal this decision and it became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a petition to reopen this claim in July 
2006.

The old evidence

At the time of the April 1992 rating decision, the evidence 
of record consisted of the Veteran's service treatment 
records from August 1971 to July 1991 and the January 1992 VA 
medical examination.  That rating decision denied the claim 
on the basis that it was found to be an acute condition.  
Therefore, the discussion of new and material evidence will 
be focused on this issue.



The additional evidence

Evidence received since April 1992 consists of: (1) the 
December 1997 letter from Dr. C.L.M.; (2) the October 1999 
SSA decision; (3) the January 1999 letter from Dr. C.L.M.; 
(4) the Veteran's February 2006 claim; (5) the April 2006 
letter from the Veteran's sister, J.G.; (6) the April 2006 
letter from the Veteran's friend, J.M.C.; (7) VA treatment 
records from July 2005, from December 2005 to May 2006, from 
November 2006 to December 2006, from March 2007 to August 
2008; (8) the June 2006 VA medical examination; (9) the 
Veteran's February 2007 statement; (10) the Veteran's 
December 2006 statement; (11) the December 2006 letter from 
the Veteran's friend, C.P.T.; (12) the Veteran's February 
2008 VA Form 9; (13) the July 2008 letter from Dr. J.P.S.; 
and (14) the Veteran's January 2009 hearing testimony.

The Veteran's February 2006 claim, his December 2006 
statement, his February 2007 statement, and his VA Form 9 
(items 4, 9, 10, 12) are not new in that they are a 
reiteration of his original contentions.

The VA treatment records (item 7) show treatment for 
degenerative disc disease in July 2005, February 2007, June 
2007, January 2008, February 2008, and June 2008.  Are new in 
that they did not exist at the time of the previous decision.  
These records are also material in that they show post-
service treatment for a condition that was diagnosed in 
service and therefore suggest the possibility that this is a 
chronic condition.

The VA medical examination (item 8) is new, in that it was 
not previously submitted to VA.  However, insofar as this 
examination dealt with the Veteran's ribs and ulcers, but not 
his back, it is not material.

The December 1997 letter from Dr. C.L.M. (item 1) notes that 
the degenerative process in the Veteran's back pre-dates his 
post-service work-related injury.  The SSA decision (item 2) 
is new in that it post-dates the original rating decision.  
According to this decision, the Veteran is found disabled in 
part due to his vertebrogenic disorder; specifically his 
degenerative disc disease of the neck and low back strain 
caused by two injuries, one in 1992 and one in 1997.  It is 
unclear from the record to what 1992 injury this decision 
refers and it seems possible that this is meant to refer to 
the 1990 in-service injury.  The January 1999 letter from Dr. 
C.L.M. (item 3) notes significant degenerative changes in the 
Veteran's spine and requests that he be evaluated for 
ankylosing spondylitis.  The letters from J.G. and J.M.C. 
(items 5-6) note a history of back problems which became much 
worse since the post-service injury in 1997.  The letter from 
C.P.T. (item 11) notes the Veteran complained of back 
problems since retiring from service.  These items are new in 
that that none of them were previously submitted to VA.  
Insofar as they suggest that the Veteran's back problems are 
long-standing, he has provided evidence to suggest that his 
back condition is chronic.  Since the Board's previous denial 
of the claim was based on a finding that the Veteran's 
condition was an acute, this evidence is material.

The letter from Dr. J.P.S. (item 13), meets the definition of 
new evidence in that it was not previously submitted to VA.  
In this letter, Dr. J.P.S. diagnoses the Veteran with spinal 
degenerative disease and, after a review of his medical 
records, provides a nexus opinion between the Veteran's 
current condition and his military service.  This item is 
also material in that it relates to the unestablished fact of 
a medical nexus between the Veteran's current back disability 
and his in-service injury.

The Veteran's hearing testimony (item 14) discusses his in-
service injury, the superimposed work-related injury in 1997, 
and Dr. J.P.S.'s findings.  This testimony is new insofar as 
it relates to the second injury and the doctor's findings, 
but to with regard to the in-service injury as the Veteran's 
service treatment records were considered at the time of the 
April 1992 decision.  To the extent that this testimony, like 
the letter from Dr. J.P.S., notes a medical nexus between the 
Veteran's current condition and his military service it is 
also material, because it relates to the unestablished fact 
of a medical nexus.

Consequently, because there is evidence which suggests a 
chronic disability and a medical nexus between the Veteran's 
current disability and his military service, the new evidence 
does raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.  Therefore, the Board finds 
that the Veteran's attempt to reopen his claim of entitlement 
to service connection for residuals of a back injury is 
successful.

Service Connection - Generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  In addition, service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  See 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Back Claim

The Veteran's service treatment records from February 1991 
diagnose him with degenerative joint disease.  In his July 
2008 medical opinion, Dr. J.P.S., diagnosed the Veteran with 
Spinal Degenerative Disorder.  Dr. C.L.M.'s January 1999 
letter confirms degenerative changes in the Veteran's spine.  
The SSA decision refers to the Veteran's vertebrogenic 
disorder.  VA treatment records show treatment for 
degenerative disc disease.  Therefore, Hickson element (1) 
has been satisfied.
	
The second requirement of Hickson in an in-service incurrence 
or aggravation of a disease or injury.  The Veteran's service 
treatment records note complaints of back pain for several 
months following an injury in October 1990.  This was noted 
on the Veteran's Report of Medical History at the time of his 
separation examination in July 1991, but the examiner found 
the Veteran's spine to be normal.  Resolving doubt in favor 
of the Veteran, Hickson element (2) is met.

The third and final Hickson element is a medical nexus 
between the Veteran's current degenerative joint disease and 
the back pain noted during service.  To this end, the Veteran 
has submitted the July 2008 medical opinion of Dr. J.P.S., in 
which he opines:

After a review of [the Veteran's medical records], 
it is clear that [the Veteran's] Spinal 
Degenerative Disease was first diagnosed and thus 
more likely than not first occurred during his 
active military service  It should also be noted 
that Spinal Degenerative Disease is a chronic and 
deteriorating condition from which [the Veteran] 
continues to suffer.

Therefore, the Board determines that Hickson element (3) has 
been satisfied.  Accordingly, service connection is warranted 
for residuals of back injury and his claim is granted.

Tinnitus Claim

Service treatment records from June 1984 note that the 
Veteran had occasional tinnitus which was more severe in the 
left ear than the right ear.  The Veteran's July 1991 Report 
of Medical History at the time of his retirement noted 
hearing loss.  He elaborated to say that his ears had not 
been the same since he started working on tanks.  The 
December 1991 VA medical examiner noted, "Veteran reported 
periodic ringing tinnitus [right ear]."  In her January 2007 
statement, the Veteran's sister, J.L.G. noted that the 
Veteran had complained of ringing in his ears for several 
years.  VA treatment records from January 2008 note that the 
Veteran has problems with tinnitus.  At his January 2009 
hearing, the Veteran reported constant ringing in his ears, 
which had begun during service.  The Board finds the 
continuity of symptomatology described above, without medical 
evidence to the contrary, is sufficient to establish service 
connection.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is in favor of 
service connection for the Veteran's tinnitus.  The benefit 
sought on appeal is accordingly allowed.


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of back injury is 
reopened.

Entitlement to service connection for residuals of back 
injury is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


